       Case 4:19-cr-00063-DPM Document 38 Filed 08/18/20 Page 1 of 2



             IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

UNITED STATES OF AMERICA                                      PLAINTIFF

v.                         No. 4:19-cr-63-DPM

MATTHEW McCOY                                               DEFENDANT

                                 ORDER
     McCoy appeals Magistrate Judge Volpe' s Order revoking his
pretrial release.   Doc. 34 & 36. The Court has benefitted from the
transcripts of the bond hearing and revocation hearing, as well as the
other exhibits submitted. Doc. 34-1-34-5. On de novo review, the Court
affirms Magistrate Judge Volpe's careful decision. 18 U.S.C. § 3145(b).
The Court agrees with his ruling.
     There are questions about whether McCoy's appeal is timely and
whether his admissions amounted to probable cause that he'd
committed a state offense.       But it's unnecessary to resolve those
questions. At his revocation hearing, McCoy admitted that he violated
a condition of his release by contacting Holly McCoy.            18 U.S.C.
§ 3148(b)(l)(B). And though he explained why he did so-he wanted

to contact his son - it was nonetheless a violation. At that point, a
finding that he was unlikely to abide by any condition or combination
of conditions was sufficient. 18 U.S.C. § 3148(b)(2)(B). That is the
finding that Magistrate Judge Volpe made; and that finding wasn't in
         Case 4:19-cr-00063-DPM Document 38 Filed 08/18/20 Page 2 of 2



error.     Despite the initial detention issue being "a 50 / 50 call,"
Magistrate Judge Volpe released McCoy, giving him a chance to prove
that he could abide by conditions of release. Doc. 34-1 at 50. McCoy
didn't. Instead, just two months later, he violated his conditions by
contacting Holly McCoy.          In the circumstances, the facts McCoy
admitted to were sufficient to support a finding that he was unlikely to
abide by any set of conditions.
     The Magistrate Judge's detention order, Doc. 27, is affirmed; and
McCoy's appeal, Doc. 34 & 36, is denied.
     So Ordered.


                                            D .P. Marshall Jr.
                                            United States District Judge




                                      -2-
